Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-23 and 28-34, in the reply filed on 29 March 2022 is acknowledged. Applicants election of the species of a mutation to the glycine residue 23 relative to SEQ ID NO: 19 is also acknowledged. Claims 19-20 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 March 2022.

Status of Application, Amendments, and/or Claims
3.	The Response filed on 29 March 2022 has been entered in full.  Claims 19-20 and 24-27 have been withdrawn as discussed supra.  Therefore, claims 1-34 are pending, and claims 1-18, 21-23 and 28-34 are the subject of this Office Action.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 01 November 2019, 25 September 2020, and 19 July 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claims 5 and 15 are rejected as being indefinite for reciting the limitation “at least about.”  Since the specification does not provide any indication as to what range is covered by the term “at least about”, the metes and bounds of the claim cannot be determined.
8.	Claim 6 is rejected for depending from an indefinite claim

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-18, 21-23 and 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
11.	The claims are drawn quite broadly to a recombinant polypeptide that specifically binds human von Willebrand Factor, comprising a modified extracellular domain of platelet glycoprotein Ibα, wherein: the recombinant polypeptide lacks a transmembrane domain; and the modified extracellular domain comprises at least one mutation selected from G233T, D235V, and K237V, relative to SEQ ID NO: 19.  The claims also recite wherein the recombinant polypeptide has a higher binding affinity for the von Willebrand Factor of a human blood sample or human blood plasma sample than a control polypeptide that does not comprise the at least one mutation but that is otherwise identical to the recombinant polypeptide. The claims also wherein the modified extracellular domain has at least about 95% sequence identity with at least about 250 consecutive amino acids of an amino acid sequence selected from the group consisting of: SEQ ID NO: 2; SEQ ID NO: 3; SEQ ID NO: 4; and SEQ ID NO: 5. The claims also recite a recombinant polypeptide that specifically binds human von Willebrand Factor, comprising a modified extracellular domain of platelet glycoprotein Ibα, wherein: the modified extracellular domain comprises mutations C65A, G233V and M239V, relative to SEQ ID NO: 19. Thus, the claims are drawn to a genus of polypeptides that are defined only by a partial structure and a desired function (i.e., specifically binds human von Willebrand Factor or has a higher binding affinity for the von Willebrand Factor of a human blood sample or human blood plasma sample than a control polypeptide that does not comprise the at least one mutation but that is otherwise identical to the recombinant polypeptide).
12.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
13.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a partial structure and a desired function.  It is noted that claim 1, for example, does not set forth any particular structure of the claimed polypeptide, only that it comprises one or more mutations selected from G233T, D235V, and K237V, relative to SEQ ID NO: 19. The language of the claims does not limit the number of variations within the polypeptide sequence. While the specification provides adequate written description for a polypeptide comprising the amino acid sequence of SEQ ID NO: 21 (comprising the modified extracellular domain of SEQ ID NO:4), which has G233T mutation that is disclosed as having a higher binding affinity for the von Willebrand Factor of a human blood sample or human blood plasma sample than a control polypeptide that does not comprise said mutation (See Figure 2) and is capable of detecting the defects in the plasma samples associated with type 1, type 2B, and type 3 von Willebrand Disease (See Example 3), it does not provide adequate written description for a commensurate number of the species of species encompassed by the claims which have the same binding affinity for human von Willebrand Factor.  Specifically, while the Specification discloses the results of binding human von Willebrand Factor for particular polypeptides, having a single mutation in the extracellular domain of platelet glycoprotein Ibα polypeptide of a fully defined sequence, it does not provide adequate written description for a commensurate number of the species of polypeptides encompassed by the claims that also exhibit these activities. Specifically, the Specification does not provide sufficient written description as to the structural features of the claimed genus of recombinant polypeptides, which the Specification teaches includes sequences having as little as 85% sequence identity with the amino acid sequence set forth in SEQ ID NO: 21; SEQ ID NO: 22; SEQ ID NO: 23; SEQ ID NO: 24; SEQ ID NO: 25; SEQ ID NO: 26; SEQ ID NO: 27; SEQ ID NO: 28; SEQ ID NO: 29; SEQ ID NO: 30; SEQ ID NO: 31; SEQ ID NO: 32; SEQ ID NO: 33; SEQ ID NO: 34; SEQ ID NO: 35; SEQ ID NO: 36; SEQ ID NO: 37; SEQ ID NO: 38; SEQ ID NO: 39; 
SEQ ID NO: 40; or SEQ ID NO: 41” (See pg. 12), that specifically bind human von Willebrand Factor.
14.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, there is insufficient guidance based on the reliance of disclosure of a few species of constructs to direct a person of skill in the art to select or to predict particular residues in the claimed modified extracellular domains that are essential for providing for binding human von Willebrand Factor, and more importantly, result in variants that have a higher binding affinity for the von Willebrand Factor, or bind with the recited Kd. Additionally, the description of a few species of constructs is not adequate written description of an entire genus of functionally equivalent polypeptides, which incorporate all variants that are encompassed by the claims.
15.	The distinguishing characteristics of the claimed genus are not described.  The only adequately described species are a recombinant polypeptide having a modified extracellular domain of human glycoprotein Ibα, wherein the modified extracellular domain comprises the amino acid sequence SEQ ID NO: 4, including the polypeptides of SEQ ID NO:21, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 25, SEQ ID NO: 39, SEQ ID NO: 40 and SEQ ID NO:41.  Accordingly, the specification does not provide adequate written description of the claimed genus.
16.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
17.	With the exception of a recombinant polypeptide having a modified extracellular domain of human glycoprotein Ibα, wherein the modified extracellular domain comprises the amino acid sequence SEQ ID NO: 4, including the polypeptides of SEQ ID NO:21, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 25, SEQ ID NO: 39, SEQ ID NO: 40 and SEQ ID NO:41 , the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
18.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
19.	Therefore, only the polypeptides referred to above, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Summary
20.	Claims 1-15, 17-18, 21-23 and 28-34 stand rejected.
Claim 16 is objected to for reciting non-elected species, there being no allowable no allowable generic or linking claim.


Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
June 6, 2022